       Case 3:20-cv-00165-HZ         Document 34   Filed 11/02/20   Page 1 of 14




                       IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON




CHRISTOPHER ZIELINSKI,                                No. 3:20-cv-00165-HZ

                     Plaintiff,                       OPINION & ORDER

      v.

SERVICE EMPLOYEES INTERNATIONAL
UNION LOCAL 503, a labor organization;
and KATY COBA, in her official capacity as
Director of the Oregon Department of
Administrative Services,

                     Defendants.


Rebekah C. Millard
James G. Abernathy
Freedom Foundation
P.O. Box 552
Olympia, WA 98507

      Attorneys for Plaintiff



1 – OPINION & ORDER
        Case 3:20-cv-00165-HZ         Document 34       Filed 11/02/20    Page 2 of 14




Scott A. Kronland
Eileen B. Goldsmith
Altshuler Berzon LLP
177 Post Street, Suite 300
San Francisco, CA 94108

James S. Coon
Thomas, Coon, Newton & Frost
820 SW Second Ave., Suite 200
Portland, OR 97204

       Attorneys for Defendant SEIU 503

Ellen F. Rosenblum
Sadie Forzley
Carla A. Scott
Oregon Department of justice
100 SW Market Street
Portland, OR 97201

       Attorneys for Defendant Katy Coba


HERNÁNDEZ, District Judge:

       Plaintiff Christopher Zielinski brings this action against Defendants Service Employees

International Union Local 503 (“SEIU 503”) and Katy Coba, in her official capacity as

Director of the Oregon Department of Administrative Services. Plaintiff brings this action

pursuant to 42 U.S.C. § 1983 alleging Defendants violated his rights under the First and

Fourteenth Amendments, as well as a claim of common law fraud against SEIU 503. Defendants

move to dismiss Plaintiff’s claims under Federal Rules of Civil Procedure (“Rules”) 12(b)(1) and

12(b)(6). For the reasons that follow, the Court grants Defendants’ Motions to Dismiss [16, 20].

                                       BACKGROUND

       Plaintiff is an employee of the Oregon Health Authority. Compl. ¶ 8, ECF 1. He is in a

collective bargaining unit represented by Defendant SEIU 503. Id. The Oregon Department of

Administrative Services (“DAS”) pays Plaintiff’s wages. Id. Defendant Katy Coba is the



2 – OPINION & ORDER
         Case 3:20-cv-00165-HZ          Document 34       Filed 11/02/20     Page 3 of 14




Director of Oregon DAS (hereinafter the “State”). Id. at ¶ 10. Plaintiff has consistently refused to

become a member of SEIU 503 because he did not want to be bound by the terms and conditions

of membership. Id. at ¶¶ 11-12. Despite never electing to join the union, SEIU 503 treated

Plaintiff as a member and directed the State to deduct union dues from his paycheck since he

started working at his current position in 2009. Id. at ¶¶ 1, 12. “SEIU 503 has sole control over

union membership information, and the [State] depends entirely on representations made by

SEIU 503 with regard to union membership and dues authorization.” Id. at ¶ 20.

       In September 2019, Plaintiff asked how he could leave the union while speaking with a

representative of SEIU 503. Id. at ¶ 13. The representative told Plaintiff that he could send an

“opt-out letter, but that he would be required to continue to pay dues until July of 2020 because

of a membership agreement he signed in September of 2017.” Id. In response to Plaintiff’s

request for documentation of him joining the union, SEIU 503 sent Plaintiff copies of union

membership cards that he purportedly filled out and signed in 2013 and 2017. Id. at ¶¶ 15-17.

Plaintiff alleges that the signatures on the membership cards were “forged,” and he has never

“given any form of affirmative consent to pay dues.” Id. at ¶¶ 17-19. After Plaintiff insisted that

he never signed the agreements, SEIU 503 instructed the State to terminate his dues deductions

effective December 2019. Johnson Decl. ¶ 9, ECF 17. No union dues have been deducted from

his pay since then. Id.

       Plaintiff alleges two causes of action under 42 U.S.C. § 1983 and one cause of action for

common law fraud. In Count I, Plaintiff alleges Defendants violated his First Amendment rights

by deducting dues from his pay “without his knowing, voluntary and intelligent consent.”

Compl. ¶ 25. He claims the dues deduction system violated his rights not to associate with SEIU

503 or to support the union’s petitioning and speech. Id. at ¶ 26. In Count II, Plaintiff alleges




3 – OPINION & ORDER
         Case 3:20-cv-00165-HZ         Document 34       Filed 11/02/20        Page 4 of 14




Defendants violated his First Amendment rights and Fourteenth Amendment due process rights

by deducting union dues without “adequate procedural due process safeguards.” Id. ¶ 33. He

alleges the State “failed to implement any process for verification or confirmation of union

membership” provided to it by SEIU 503, and “SEIU 503 failed to adequately train, vet, monitor,

or otherwise instruct union personnel in such a manner as to avoid violating First Amendment

rights[.]” Id. at ¶ 34. In Count III, Plaintiff alleges SEIU 503 committed fraud by unlawfully

obtaining money from him based on “a false and material misrepresentation of fact” to the State:

namely, that Plaintiff elected to be a member of the union. Id. at ¶¶ 38-40.

       Plaintiff seeks prospective and retrospective relief, including declarations that Defendants

violated his First Amendment rights; a permanent injunction prohibiting Defendants from

“maintaining and enforcing any of the policies, provisions, or actions declared unconstitutional

or illegal including the deduction of union dues or fees from Plaintiff’s wages without his

consent”; compensatory, nominal, and punitive damages against SEIU 503 only; and attorneys’

fees and costs. Id. at ¶¶ A-G.

                                          STANDARDS

I.     Rule 12(b)(1) – Subject Matter Jurisdiction

       Federal courts are courts of limited jurisdiction. Kokkonen v. Guardian Life Ins. Co. of

America, 511 U.S. 375, 377 (1994). A party may challenge a court’s subject matter jurisdiction

under Rule 12(b)(1). A Rule 12(b)(1) motion may attack the substance of the complaint’s

jurisdictional allegations even though the allegations are formally sufficient. See Corrie v.

Caterpillar, Inc., 503 F.3d 974, 979–80 (9th Cir. 2007) (court treats motion attacking substance

of complaint’s jurisdictional allegations as a Rule 12(b)(1) motion); Dreier v. United States, 106

F.3d 844, 847 (9th Cir. 1996) (“[U]nlike a Rule 12(b)(6) motion, a Rule 12(b)(1) motion can




4 – OPINION & ORDER
         Case 3:20-cv-00165-HZ          Document 34        Filed 11/02/20      Page 5 of 14




attack the substance of a complaint’s jurisdictional allegations despite their formal

sufficiency[.]”) (internal quotation omitted). Additionally, a court may consider evidence outside

the pleadings to resolve factual disputes. Robinson v. United States, 586 F.3d 683, 685 (9th Cir.

2009); see also Dreier, 106 F.3d at 847 (a challenge to the court’s subject matter jurisdiction

under Rule 12(b)(1) may rely on affidavits or any other evidence properly before the court).

Mootness is a question of subject matter jurisdiction properly raised under Rule 12(b)(1). White

v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000).

II.     Rule 12(b)(6) – Failure to State a Claim

        A motion to dismiss under Rule 12(b)(6) tests the sufficiency of the claims. Navarro v.

Block, 250 F.3d 729, 732 (9th Cir. 2001). When evaluating the sufficiency of a complaint’s

factual allegations, the court must accept all material facts alleged in the complaint as true and

construe them in the light most favorable to the non-moving party. Wilson v. Hewlett-Packard

Co., 668 F.3d 1136, 1140 (9th Cir. 2012). A motion to dismiss under Rule 12(b)(6) will be

granted if a plaintiff alleges the “grounds” of his “entitlement to relief” with nothing “more than

labels and conclusions, and a formulaic recitation of the elements of a cause of action[.]” Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). “Factual allegations must be enough to raise a

right to relief above the speculative level on the assumption that all the allegations in the

complaint are true (even if doubtful in fact)[.]” Id. (citations and footnote omitted).

        To survive a motion to dismiss, a complaint “must contain sufficient factual matter,

accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009) (internal quotation marks omitted). A plaintiff must “plead[] factual content that

allows the court to draw the reasonable inference that the defendant is liable for the misconduct




5 – OPINION & ORDER
           Case 3:20-cv-00165-HZ        Document 34       Filed 11/02/20     Page 6 of 14




alleged.” Id. In other words, a complaint must state a plausible claim for relief and contain “well-

pleaded facts” that “permit the court to infer more than the mere possibility of misconduct[.]” Id.

at 679.

                                           DISCUSSION

          SEIU 503 contends Plaintiff’s constitutional claims must be dismissed because “a private

party’s illegal conduct, which takes place without the knowledge of state officials, is not ‘state

action,’ and state action is necessary for a § 1983 claim.” SEIU 503’s Mot. Dismiss 2, ECF 16.

SEIU 503 further contends that Plaintiff’s request for prospective relief “does not present a live

case or controversy because Plaintiff’s union dues deductions were terminated in December

2019[.]” Id. SEIU 503 argues the Court should decline to exercise supplemental jurisdiction over

the state law fraud claim. Id. at 3. The State joins in SEIU 503’s motion and additionally argues

Plaintiff’s § 1983 claims are moot. State’s Mot. Dismiss 2, ECF 20.

I.        Failure to State a Claim

          To state a claim under 42 U.S.C. § 1983, Plaintiff must show that SEIU 503 deprived him

of a right secured by the Constitution and acted “under color of state law.” Naffe v. Frey, 789

F.3d 1030, 1036 (9th Cir. 2015) (citation omitted). Plaintiff argues SEIU 503 is a state actor

because the union uses state authority to direct the State’s deduction of money from public

employees’ wages. Plaintiff’s argument is foreclosed by the Ninth Circuit’s recent decision in

Belgau v. Inslee, No. 19-35137, 2020 WL 5541390 (9th Cir. Sept. 16, 2020).

          In Belgau, the plaintiffs were public-sector employees who signed union membership

agreements authorizing Washington State to deduct dues from their wages and pay them to the

Washington Federation of State Employees, AFSCME Council 28 (“WFSE”). Belgau, 2020 WL

5541390, at *2. After the Supreme Court held in Janus v. Am. Fed’n of State, Cty., & Mun.




6 – OPINION & ORDER
         Case 3:20-cv-00165-HZ         Document 34        Filed 11/02/20     Page 7 of 14




Employees, Council 31, 138 S. Ct. 2448 (2018), that compelling nonmembers to subsidize union

speech is offensive to the First Amendment, the plaintiffs notified WFSE that they no longer

wanted to be union members or pay dues. Id. at *3. WFSE terminated the plaintiffs’ union

memberships but continued to deduct union dues from their pay until an irrevocable one-year

term expired. Id. The plaintiffs brought a putative class action against Washington Governor Jay

Inslee, several state agency directors, and WFSE, alleging that the dues deductions violated their

First Amendment rights and unjustly enriched WFSE. Id. The plaintiffs sought injunctive relief

against Washington for the continued deduction of union dues and compensatory and other relief

against WFSE. Id.

       The Ninth Circuit held the plaintiffs’ § 1983 claims against the union failed for lack of

state action. Id. at *3-6. The court set out a two-part analysis to determine whether WFSE’s

conduct was fairly attributable to the state, asking: (1) “whether the claimed constitutional

deprivation resulted from the exercise of some right or privilege created by the State or by a rule

of conduct imposed by the state or by a person for whom the State is responsible”; and (2)

“whether the party charged with the deprivation could be described in all fairness as a state

actor.” Id. at *4 (citation and internal quotation marks omitted).

       In addressing the first prong of the state action test in Belgau, the Ninth Circuit

explained:

       It is important to unpack the essence of Employees’ constitutional challenge: they
       do not generally contest the state’s authority to deduct dues according to a private
       agreement. Rather, the claimed constitutional harm is that the agreements were
       signed without a constitutional waiver of rights. Thus, the “source of the alleged
       constitutional harm” is not a state statute or policy but the particular private
       agreement between the union and Employees.

Id. (quoting Naoko Ohno v. Yuko Yasuma, 723 F.3d 984, 994 (9th Cir. 2013)); see also Schiewe

v. Serv. Employees Int’l Union Local 503, No. 3:20-CV-00519-JR, 2020 WL 5790389, at *2 (D.



7 – OPINION & ORDER
         Case 3:20-cv-00165-HZ          Document 34       Filed 11/02/20     Page 8 of 14




Or. Sept. 28, 2020) (holding Belgau’s “reasoning applies with equal force to” virtually identical

§ 1983 claims and dismissing claims against SEIU 503 for lack of state action).

       Plaintiff does not contest the State’s authority to deduct union dues pursuant to a

membership agreement. Instead, the claimed constitutional harm stems from SEIU 503 forging

Plaintiff’s signature on the agreements and authorizing dues deductions without his consent.

Compl. ¶¶ 1-2, 15, 18-19, 23, 25, 35, 43-45. Thus, as in Belgau, the source of the alleged

constitutional harm is not a State statute or policy but the particular private agreement between

the union and Plaintiff. SEIU 503’s “private misuse of a state statute does not describe conduct

that can be attributed to the State[.]” Lugar v. Edmondson Oil Co., 457 U.S. 922, 941 (1982); see

also O.R.S. § 292.055 (repealed Jan. 1, 2020) (permitting union dues deductions only when

authorized by the state employee). “Where, as here, the dispute surrounds whether the agreement

the plaintiff signed is valid, the allegedly wrongful conduct stems from the union’s authorization

of dues, an exclusively private act.” See Schiewe v. Serv. Employees Int’l Union Local 503, No.

3:20-CV-00519-JR, 2020 WL 4251801, at *5 (D. Or. July 23, 2020), report and

recommendation adopted, 2020 WL 5790389 (D. Or. Sept. 28, 2020). Plaintiff’s § 1983 claims

therefore fail the first prong of the state action test. Accordingly, the Court dismisses with

prejudice the constitutional claims against SEIU 503 because Plaintiff’s allegations fail to state a

claim upon which relief can be granted.1

///

///




1
  Because Plaintiff has not satisfied the first prong of the state action test, the Court need not
reach the second prong. Lugar, 457 U.S. at 941 (noting a plaintiff must satisfy both prongs of the
state action test to maintain a claim); see also Schiewe, 2020 WL 5790389, at *3-4 (finding, in
light of Belgau, virtually identical claims failed the second prong of the state action test).


8 – OPINION & ORDER
         Case 3:20-cv-00165-HZ         Document 34        Filed 11/02/20     Page 9 of 14




II.    Subject Matter Jurisdiction

       The State moves to dismiss Plaintiff’s claims for declaratory and injunctive relief as

moot. Federal courts are courts of limited jurisdiction, such that, to proceed in this forum,

Plaintiff’s claim must present a live “case” or “controversy.” Lujan v. Defs. of Wildlife, 504 U.S.

555, 559-60 (1992). A federal court must decide mootness before it can assume jurisdiction.

North Carolina v. Rice, 404 U.S. 244, 246 (1971). “The starting point for analysis is the familiar

proposition that ‘federal courts are without power to decide questions that cannot affect the rights

of litigants in the case before them.’” DeFunis v. Odegaard, 416 U.S. 312, 316 (1974) (quoting

Rice, 404 U.S. at 246). “[A] suit becomes moot, ‘when the issues presented are no longer “live”

or the parties lack a legally cognizable interest in the outcome.’” Chafin v. Chafin, 568 U.S. 165,

172 (2013) (quoting Already, LLC v. Nike, Inc., 568 U.S. 85, 91 (2013)).

        In particular, claims for equitable relief become moot “if subsequent events made it

absolutely clear that the allegedly wrongful behavior could not reasonably be expected to recur.”

Rosebrock v. Mathis, 745 F.3d 963, 971 (9th Cir. 2014) (citation and internal quotations

omitted). Where, as here, a defendant voluntarily ceases the challenged conduct, a plaintiff must

show “that there exists some cognizable danger of recurrent violation, something more than the

mere possibility which serves to keep the case alive.” United States v. W. T. Grant Co., 345 U.S.

629, 633 (1953); see also Alaska Ctr. for Env’t v. U.S. Forest Serv., 189 F.3d 851, 854-55

(noting “capable of repetition but evades review” exception applies only if “there is a reasonable

expectation that the plaintiffs will be subjected to [the offensive conduct] again”).

       Here, Plaintiff’s claims for equitable relief do not present a live case or controversy. As

of December 2019, the State is no longer deducting union dues from Plaintiff’s wages. Pl.’s

Resp. 29, ECF 23; Johnson Decl. ¶ 9; Barrett Decl. ¶ 5, ECF 21. Because Defendants have




9 – OPINION & ORDER
          Case 3:20-cv-00165-HZ         Document 34       Filed 11/02/20     Page 10 of 14




voluntarily ceased the challenged activity, Plaintiff’s claims are not moot if there is “a

‘reasonable expectation” or a ‘demonstrated probability’ that the same controversy will recur

involving the same complaining party.” Murphy v. Hunt, 455 U.S. 478, 482 (1982) (emphasis

added). Plaintiff cannot make this showing.

          Plaintiff argues that he “remains at risk of another membership card being forged and

dues once again being taken out of his paychecks.” Pl.’s Resp. 25. Plaintiff’s expectation of

repeated unlawful dues deductions is neither reasonable nor probable given Defendants’

representations. The State asserts that no future union dues will be deducted from Plaintiff’s pay

unless he joins SEIU 503, and SEIU 503 notifies the State that authorization exists. Barret Decl.

¶ 5. Additionally, to ensure any future dues deductions will not occur absent Plaintiff’s consent,

SEIU 503’s “membership department has been instructed to flag [Plaintiff]’s name in its

databases so that, if any membership application is received under his name in the future, it will

be brought to the attention of the [SEIU 503]’s legal department for review before any action is

taken to process the application.” Johnson Decl. ¶ 10. Therefore, “no union dues could be

deducted from [Plaintiff]’s pay in the future unless he voluntarily authorizes the deductions.” Id.

at ¶ 9.

          Plaintiff does not dispute this evidence, nor does he argue that union dues will be

deducted in contravention of state law absent further fraud. See Leite v. Crane Co., 749 F.3d

1117, 1121 (9th Cir. 2014) (“When the defendant raises a factual attack, the plaintiff must

support her jurisdictional allegations with ‘competent proof[.]’”) (citation omitted); see also

Ochoa v. Serv. Employees Int’l Union Local 775, No. 2:18-CV-0297-TOR, 2019 WL 4918748,

at *4 (E.D. Wash. Oct. 4, 2019) (finding the plaintiff failed to demonstrate a substantial

likelihood of a similar deprivation where there was “no evidence that a forged authorization will




10 – OPINION & ORDER
        Case 3:20-cv-00165-HZ          Document 34       Filed 11/02/20      Page 11 of 14




occur again”); Yates v. Washington Fed’n of State Employees, No. 3:20-CV-05082-RBL, 2020

WL 3118496, at *5 (W.D. Wash. June 12, 2020) (finding the plaintiff’s argument of future,

similar deprivation unavailing where the plaintiff presented “no evidence to contradict WFSE’s

showing that its procedures make unauthorized withdrawals very unlikely,” and further noting

“[t]he fact that [the plaintiff] encountered an isolated instance of misconduct or error in the past

does not mean she is at heightened risk of another similar experience”); Stroeder v. Serv.

Employees Int’l Union, No. 3:19-CV-01181-HZ, 2019 WL 6719481, at *3 (D. Or. Dec. 6, 2019)

(explaining there was no reasonable expectation that the plaintiff would be subjected to the

challenged action again in analogous circumstances). And although “[i]t is true that Plaintiff is

not completely immunized from bad actors” by the policies and procedures put into place by

Defendants, “the constitution does not assure such.” Ochoa, 2019 WL 4918748, at *4.

Accordingly, Plaintiff’s request for equitable relief against the State is dismissed with prejudice

for lack of subject matter jurisdiction.

III.   Supplemental Jurisdiction

       Because Plaintiff’s federal claims have been dismissed, the Court must determine

whether it should exercise supplemental jurisdiction over the common law fraud claim against

SEIU 503 despite the lack of diversity between the parties. A district court may decline to

exercise supplemental jurisdiction over state-law claims if it “has dismissed all claims over

which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). When a court dismisses all federal

law claims before trial, “the balance of the factors to be considered under the pendent jurisdiction

doctrine—judicial economy, convenience, fairness, and comity—will point toward declining to

exercise jurisdiction over the remaining state-law claims.” Carnegie-Mellon Univ. v. Cohill, 484

U.S. 343, 350 n. 7 (1988); accord Acri v. Varian Assocs., Inc., 114 F.3d 999, 1001 (9th Cir.




11 – OPINION & ORDER
        Case 3:20-cv-00165-HZ          Document 34       Filed 11/02/20      Page 12 of 14




1997) (en banc); see also Crane v. Allen, No. 3:09-cv-1303-HZ, 2012 WL 602432, at *10 (D.

Or. Feb. 22, 2012) (“Having resolved all claims over which it had original jurisdiction, this court

declines to exercise supplemental jurisdiction over Plaintiffs’ remaining state law claims.”).

       The Court finds that the factors of judicial economy, convenience, fairness, and comity

weigh in favor of declining to exercise supplemental jurisdiction. Neither the Court nor the

parties have invested significant time and resources sufficient to justify retaining jurisdiction.

State court is a convenient forum for the parties and declining to exercise supplemental

jurisdiction respects the values of federalism and comity. For these reasons, the Court declines to

exercise supplemental jurisdiction over Plaintiff’s remaining state law claim. Accordingly,

Plaintiff’s common law fraud claim is dismissed without prejudice.

IV.    Leave to Amend

       Rule 15(a) states that the court should “freely give leave ” to amend the complaint “when

justice so requires.” Fed. R. Civ. P. 15(a). Whether to grant or deny leave to amend is within the

Court’s discretion. Pisciotta v. Teledyne Indus., Inc., 91 F.3d 1326, 1331 (9th Cir. 1996). That

discretion is guided, however, by the “underlying purpose of Rule 15 . . . to facilitate decision on

the merits, rather than on the pleadings or technicalities.” Nunes v. Ashcroft, 375 F.3d 805, 808

(9th Cir. 2003) (citation omitted). Accordingly, the policy favoring amendment should be

applied with “extreme liberality.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1051

(9th Cir. 2003) (citations omitted).

       Five factors weigh on the propriety of a motion for leave to amend: (1) bad faith; (2)

undue delay; (3) prejudice to the opposing party; (4) futility of the amendment; and (5) whether

the plaintiff has previously amended its complaint. Nunes, 375 F.3d at 808 (citation omitted).

Prejudice to the opposing party is the “touchstone” of the Rule 15(a) inquiry and carries the




12 – OPINION & ORDER
        Case 3:20-cv-00165-HZ         Document 34       Filed 11/02/20     Page 13 of 14




greatest weight. Eminence Capital, LLC, 316 F.3d at 1052 (citation omitted). Absent prejudice or

a strong showing on any of the other factors, there is a presumption under Rule 15(a) in favor of

granting leave to amend. Id.

       The sole basis provided by Plaintiff for why the Court should grant him leave to amend

his Complaint is so that he can “plead additional facts and claims for deprivation [of] Federal law

and supplemental claims for violation of State law.” Pl.’s Resp. 31. However, Plaintiff does not

provide any detail of what “additional facts and claims” he intends to raise; nor does he address

the leave-to-amend factors discussed above. Moreover, given the limited nature of Plaintiff’s

allegations, the Court does not see how amendment can cure the deficiencies in his legal

theories. Therefore, Plaintiff’s request for leave to amend is denied. Plaintiff may, however,

renew his request by filing a motion for leave to amend under Rule 15(a) along with the

proposed amended complaint. A renewed motion for leave to amend, if any, is due within 30

days of this Opinion & Order.

///

///

///

///

///

///

///

///

///

///




13 – OPINION & ORDER
        Case 3:20-cv-00165-HZ           Document 34        Filed 11/02/20     Page 14 of 14




                                           CONCLUSION

        For the reasons discussed, Defendants’ Motions to Dismiss [16, 20] are GRANTED. The

First and Fourteenth Amendment claims brought under 42 U.S.C. § 1983 are dismissed with

prejudice for failure to state a claim as to SEIU 503 and for lack of subject matter jurisdiction as

to the State. The common law fraud claim against SEIU 503 is dismissed without prejudice so

that Plaintiff may, if he chooses, bring that claim in state court. Plaintiff’s request for leave to

amend the Complaint is denied, but with leave to renew within 30 days of this Opinion & Order.

If Plaintiff does not timely renew his request for leave to amend, the Court will enter judgment in

favor of Defendants.

        IT IS SO ORDERED.



        DATED:_______________________.
                 November 2, 2020




                                                        MARCO A. HERNÁNDEZ
                                                        United States District Judge




14 – OPINION & ORDER
